 Case 1:21-cv-01223-UNA Document 1-3 Filed 08/26/21 Page 1 of 1 PageID #: 52




                           CIVIL COVER SHEET ATTACHMENT

Related Cases (Including Present Action)

 Jurisdiction Date Filed    Case Name                                Case Number

 D. Del                     Nitetek Licensing LLC v. Juniper         Filed concurrently
                            Networks, Inc.                           herewith.
 D.Del                      Nitetek Licensing LLC v. EnGenius        Filed concurrently
                            Technologies, Inc.                       herewith.
 D.Del        5/28/2021     Nitetek Licensing LLC v. Hillstone       1:21-cv-00789
                            Networks Corp.
 D.Del        5/28/2021     Nitetek Licensing LLC v. Particle        1:21-cv-00790
                            Industries, Inc.
 D.Del        5/28/2021     Nitetek Licensing LLC v. KROHNE,         1:21-cv-00791
                            Inc.
 D.Del.       12/23/2020 Nitetek Licensing LLC v. Samsara            1:20-cv-01750
                         Networks Inc.
 D.Del.       12/23/2020 Nitetek Licensing LLC v. TVU                1:20-cv-01751
                         Networks Corporation
 D.Del.       11/24/2020 Nitetek Licensing LLC v. Cobham             1:20-cv-01591
                         Mission Systems Davenport AAR Inc.
 D.Del.       5/28/2020     Nitetek Licensing LLC v. Ingeteam Inc.   1:20-cv-00716

 D.Del.       5/28/2020     Nitetek Licensing LLC v. Crane           1:20-cv-00717
                            Merchandising Systems, Inc.
